TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 9, 2015



                                    NO. 03-13-00784-CR


                                 James Ray Leach, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.     However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction to reflect that the “Statute for Offense” is “22.01(a)(1), (b)(2)(B) Penal Code.” The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.